Opinion by
Willson, J.
§ 170. Certiorari; informal vjrit of, held sufficient; case stated. Appellees reco vered a j udgment against appellants in justice’s court. Appellants petitioned the county judge for a writ of certiorari, which petition was granted; the'certiorari bond was executed and approved, and said papers filed with the clerk of the county court. Said clerk docketed the cause, and instead of issuing a writ of certiorari in the usual form, he issued a subpoena duces tecum commanding the justice of the peace to appear as a witness in the case, and bring with him and produce in *214court the papers in said cause. The' justice made out a proper transcript, and delivered the same, together with the original papers in said cause, to said clerk. Upon motion of appellees, the certiorari was dismissed upon the ground that no writ of certiorari had issued as required by law, and, therefore, the county court had not acquired jurisdiction of the cause. Held, the court erred in dismissing the certiorari. When the judge granted 'the certiorari, and appellants made the bond required, the jurisdiction of the county court over the cause attached. It was then the mere ministerial duty of the clerk of said court to issue the writ of certiorari; a duty which appellants could not control or supervise. It was. not the issuance of the writ that conferred. jurisdiction of the case upon the county court. The purpose of the writ is merely to bring the proceedings and papers in the cause from the justice’s to the county court, that the cause may be tried de novo in the latter court. If this purpose be accomplished, as it was in this instance, it can make no difference by what form of process it was accomplished.
November 6, 1886.
Reversed and remanded.